Citation Nr: 0216247	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-02 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for left 
tibia/fibula fracture residuals.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1983 to August 1998.  This case comes before the 
Board of Veterans' Appeals (Board) from an August 1999 rating 
decision by the Department of Veterans Appeals (VA) Regional 
Office (RO) located in Reno, Nevada.  A number of additional 
issues were developed for appellate review.  In 
correspondence dated August 22, 2002, the veteran indicated 
that he was withdrawing from appeal all other issues, and 
that the issues addressed herein were the only issues he 
wanted to pursue on appeal.


FINDINGS OF FACT

1.  The veteran is not shown to have chronic sinusitis.  

2.  The veteran's residuals of a left tibia/fibula fracture 
are reasonably shown to produce moderate, but not marked, 
disability.


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A 20 percent rating is warranted for tibia/fibula 
fracture residuals.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 3.102, 4.71a, 
Codes 5262, 5275 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

The claims were considered on the merits by the RO.  The 
appellant was notified via rating decision in August 1999, 
statement of the case in December 1999, and supplemental 
statement of the case in June 2002 as to why his claims were 
denied.  He was advised of what was needed to establish 
entitlement to the benefits sought and what the evidence of 
record showed (and, by inference, what type of evidence he 
would need to submit to prevail in his claim).  In March 2001 
he was informed that the RO had requested copies of recent VA 
medical treatment records.  He was also notified that if he 
had received treatment for any of his claimed disorders from 
a non-VA health provider that VA needed those records.  He 
was provided a VA Form 21-4142 to return to the RO to enable 
the RO to assist him in obtaining any identified non-VA 
medical record.  He did not respond to this correspondence.  

The RO has obtained the veteran's service treatment records.  
He has not identified any pertinent records which remain 
outstanding.  He has been afforded VA examinations.  The 
communications noted above, though not specifically citing 
the VCAA, have provided the veteran with a general 
explanation of the type of evidence he needs to substantiate 
his claims, as well as an explanation of what evidence he 
must provide, and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  No further assistance to the 
veteran in the development of evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
veteran is not prejudiced by the Board's addressing these 
claims based on the current record.

Factual Background

The veteran asserts that service connection for sinusitis is 
warranted as he was treated for this disorder during and 
after his military service.  He claims that a recent VA 
diagnosis of rhinitis rather than sinusitis is an 
"injustice."  He also claims that his fracture residual 
left tibia/fibula disability should be considered 
"moderate," warranting a higher rating.

The veteran's service medical records include a December 1991 
treatment record showing a diagnosis of sinusitis/bronchitis.  
On May 1998 service separation examination, no sinus disorder 
was shown.  

A January 1999 VA Report of Accidental Injury shows that the 
veteran was involved in a serious automobile accident in the 
line of duty in November 1994.  He complained of continuing 
left leg numbness.  

A comment associated as part of a January 1999 VA pulmonary 
function test report indicates that the veteran had chronic 
sinusitis with headaches.  However, on VA general medical 
examination in January 1999, sinus examination was normal.  
The sinuses were not X-rayed in conjunction with the 
examination.  The general medical examination report also 
reflects a diagnosis of fracture, left tibia-fibula, status 
post open reduction with intermedullary rod placement and 
screw placement.  X-rays of the left tibia and fibula in 
January 1999 showed mild chronic post traumatic deformity 
involving the distal tibial shaft.  The most proximal distal 
fixation screw was no longer intact.  

On VA orthopedic examination in January 1999 the veteran's 
gait was mildly antalgic, favoring his left leg.  The 
diagnosis was the same as on January 1999 VA general medical 
examination.

In October 1999 the veteran asserted that his sinusitis was 
not acting up when he was examined by VA, but that he did 
suffer from great pain while breathing, severe headaches and 
nasal discharge at least once a month.  Regarding the left 
tibia/fibula disorder, he added that he constantly had pain 
in the areas above the four screw heads, which interfered 
with walking.  

At a November 2000 videoconference RO hearing, the veteran 
testified that he was treated for sinusitis during service as 
well as following separation.  He indicated he was being 
treated for sinusitis by VA and that he also self-treated 
sinus problems with analgesics.  He testified that his left 
tibia/fibula fracture residuals included numbness and 
impairment of function.  He noted that some of the screws 
were either bent or broken.  

A December 2000 VA outpatient record notes that the veteran 
was provided an inhaler for left nasal/sinus congestion.

A December 2000 letter from a VA treating physician of the 
veteran indicates that the veteran was still bothered by 
numbness of the foot due to his tibia/fibula fracture 
residuals.  

On April 2001 VA fee-basis orthopedic examination the veteran 
complained of constant pain in the left tibia/knee region.  
He added that he could feel the screw heads underneath his 
skin and that the pain increased with any type of lateral 
movement.  Constant numbness on the outer aspect of the left 
knee was also reported by the veteran, as was discoloration 
over where the screws were located.  Examination of the left 
leg revealed a healed surgical incision over the left tibial 
tubercle as well as over the medial aspect of the left 
proximal and the left distal tibia.  No deformity of the 
tibia was noted.  The examiner added that there was no 
tenderness along the subcutaneous border of the tibia.  
Neurocirculatory status of the leg was intact.  Range of 
motion of the left knee was reported as flexion, 135 degrees 
active and 142 passive, and extension, 0 degrees, both active 
and passive.  No edema, effusion, instability, weakness, 
redness, heat or abnormal movement was noted.  The veteran's 
left lower extremity was 1/4 inch longer than the right.  He 
did not complain of left ankle problems.  The examiner noted 
that there was no further limitation due to fatigue, weakness 
or lack of endurance, and that the veteran's gait was normal.  
In pertinent part, the diagnosis was status post 
intramedullary rodding for a left tibial fracture.  

On May 2001 VA sinus examination significant nasal 
obstruction was reported, along with some mild bilateral 
crusting.  Rhinitis was diagnosed.  X-rays showed normal 
sinuses.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Impairment of the tibia and fibula is rated under 38 C.F.R. 
§ 4.71a, Code 5262.  A 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  With moderate knee or ankle disability, a 20 
percent rating is warranted.  With marked ankle or knee 
disability, a 30 percent rating is warranted.  

Analysis

Sinusitis

Sinusitis was diagnosed in service.  However, the medical 
evidence does not show that the veteran currently has 
sinusitis.  Rhinitis, but not sinusitis, was diagnosed on May 
2001 VA examination.  While the veteran has alleged that the 
examination was inadequate, it appears complete, and included 
an X-ray sinus series, which was negative. While the veteran 
has expressed dissatisfaction as to that examination, the 
Board notes that it included an X-ray sinus series, which was 
negative.  The only evidence to the effect that the veteran 
now has chronic sinusitis disability is in the veteran's own 
assertions.  As a layperson, he is not competent to establish 
by his own opinion a medical diagnosis of current sinusitis 
disability.  See Espiritu, supra. 

The Board notes the veteran's assertion that sinusitis was 
quiescent when he was examined.  However, he has submitted no 
medical evidence showing sinusitis is, indeed, present.  He 
did not respond to RO inquiries in this matter.  Without 
evidence of a current disability, a threshold criterion for 
establishing service connection is not met.  Accordingly, 
service connection for sinusitis is not warranted.  See 
Hickson, supra.  It is noteworthy that evidence that the 
veteran has a chronic sinusitis could be a basis for a 
reopening of this claim.

Left Tibia/Fibula

This appeal from an initial rating assigned when service 
connection was granted for the disability.  Accordingly, 
"staged" ratings may be for consideration.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the evidence in 
the case shows that during the appellate period this 
disability has remained essentially unchanged.  Hence, staged 
ratings are not indicated.  

After reviewing the record, it is the Board's judgment that a 
rating of 20 percent, but no higher, is warranted for the 
left tibia/fibula fracture residual disability.  The medical 
evidence shows that the veteran complains of substantial 
discomfort from the fixation screw heads positioned 
underneath his skin, that some of the fixation hardware is 
damaged, and that pain is increased with any lateral 
movement.  Changes in the positioning and integrity of the 
fixation hardware are substantiated by X-rays, and the 
veteran's complaints are not inconsistent with objective 
findings.  This disability picture presented reasonably 
reflects "moderate" disability, warranting a 20 percent 
rating under Code 5262.  However, a rating in excess of 20 
percent is not warranted.  The veteran walks with an 
essentially normal gait, and any limitation of ankle and knee 
motion demonstrated is insignificant.  A VA examiner has 
indicated that there is no further limitation of function due 
to factors such as pain.  Accordingly the level of disability 
may not reasonably be characterized as "marked", so as to 
warrant a 30 percent rating.  The degree of disparate length 
of the leg shown (1/4 inch) is not so significant as to 
warrant an increased rating on that basis.  Code 5275. 






ORDER

Service connection for sinusitis is denied.

A 20 percent rating is granted for left tibia/fibula fracture 
residuals, subject to the regulations governing payment of 
monetary awards.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

